EXHIBIT 10cc

A MARK OF [**] IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

SUPPLEMENTAL CONFIRMATION

 

To:

  

C. R. Bard, Inc.

730 Central Avenue

Murray Hill, NJ 07974

From:

  

Goldman, Sachs & Co.

Subject:

  

Accelerated Stock Buyback

Ref. No:

  

SDB4164748332

Date:

  

December 15, 2010

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and C. R. Bard, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of December 15, 2010 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:

  

December 15, 2010

Forward Price Adjustment Amount:

  

[**]*

Calculation Period Start Date:

  

December 21, 2010

Scheduled Termination Date:

  

[**]*

First Acceleration Date:

  

[**]*

Prepayment Amount:

  

USD 750,000,000.00

Prepayment Date:

  

December 21, 2010

 

*

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Initial Shares:

  

8,100,000 Shares; provided that if, in connection with the Transaction, after
using commercially reasonable efforts, GS&Co. is unable to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
GS&Co. is able to so borrow or otherwise acquire, and GS&Co. shall use
commercially reasonable efforts to borrow or otherwise acquire a number of
Shares equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. The aggregate of all Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Shares delivered pursuant to the Initial Share Delivery”
for purposes of “Number of Shares to be Delivered” in the Master Confirmation.

Initial Share Delivery Date:

  

December 21, 2010

Ordinary Dividend Amount:

  

[**]*

Scheduled Ex-Dividend Dates:

  

[**]*

Termination Price:

  

USD [**]* per Share

Additional Relevant Days:

  

The 10 Exchange Business Days (or such lesser number of Exchange Business Days
as elected by GS&Co. and communicated to Counterparty) immediately following the
Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

*

CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.





--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely,

GOLDMAN, SACHS & CO.

By:

 

 

 

Authorized Signatory

 

Agreed and Accepted By:

C. R. BARD, INC.

By:

 

 

 

Name:

 

Title: